PER CURIAM.
We have examined all the testimony taken by the master in the lower court. The only question that concerns the court is whether or not there was sufficient corroboration of the grounds of divorce testified to by the appellee. Corroboation is not too strong but is sufficient to sustain the decree of the lower court.
A petition for attorney’s fees has been filed for services of the appellant’s attorney in this court, which is hereby denied.
Affirmed.
ALLEN, C. J., SHANNON, J., and WILLIAMS, VOLIE A., Jr., Associate Judge, concur.